



COURT OF APPEAL FOR ONTARIO

CITATION: Wilson v. Fatahi-Ghandehari, 2019 ONCA 532

DATE: 20190624

DOCKET: M50233 (C66524)

Juriansz, van Rensburg and Paciocco JJ.A.

BETWEEN

Stewart Wilson

Applicant (Appellant)

(Moving Party)

and

Sara Fatahi-Ghandehari

Respondent (Responding Party)

Paul Robson, for the moving party

Amar Mohammed and Shahzad Siddiqui, for the
    responding party

Heard and released orally: June 17, 2019

REASONS FOR DECISION

[1]

The motion is dismissed. There is no reversible error in the order of the
    motion judge. This was a discretionary order.

[2]

The issue of the costs that the appellant had not paid was raised in the
    respondents motion to stay the proceedings. That motion was heard at the same
    time as the appellants motion for an extension of time. The motion judges
    reasons on the respondents motion showed that he connected his decision on
    that motion to his disposition of the appellants motion. Seen in this light
    his decision on the appellants motion was not unreasonable.

[3]

The motion to review his decision is dismissed. We fix costs in the
    amount of $2,500.00 all-inclusive.

R.G. Juriansz J.A.

K. van Rensburg J.A.

David M. Paciocco J.A.


